                Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 1 of 7



      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Alison Grace Haniszewski,
                                                                                     Decision and Order
                                              Plaintiff,
                                                                                       19-CV-398 HBS
                      v.                                                                  (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 6, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 9,

      13.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that she was not entitled to Supplemental Security Income under Title XVI of the

      Social Security Act. The Court has deemed the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more

      than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate
          Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 2 of 7



to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

                                                     2
          Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 3 of 7



kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).
                                                    3
          Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 4 of 7



The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

        Of the issues that plaintiff has raised, the one that draws the Court’s immediate attention

concerns the Appeals Council’s rejection of records. The ALJ issued a decision on March 16, 2018.

[114.] The ALJ found that plaintiff had the following severe impairments: degenerative disc disease;

depression alternatively diagnosed as post-traumatic stress disorder (“PTSD”); anxiety; and bipolar

disorder. [117.] After finding that plaintiff did not meet any medical listings, the ALJ decided that

plaintiff had the RFC for light work with a number of exertional and non-exertional limitations.

[119.] In reaching his decision about plaintiff’s RFC, the ALJ cited a number of exhibits in the

record but did not cite at all to plaintiff’s mental health records from Horizon Health Services

(“Horizon”) (Ex. B2F), covering treatment from September 2014 to March 2015. After the ALJ’s

decision, plaintiff presented the Appeals Council with additional records from Horizon. [13–101.]

A review of the record shows that they contain some treatment dates that postdate the ALJ’s

decision, the latest treatment appearing to have occurred on October 10, 2018. [75.] The records

otherwise contain plaintiff’s mental health history from as far back as 2009 through 2017, all dates

that preceded the date of the ALJ’s decision. [20.] Nonetheless, the Appeals Council rejected the

additional records on the basis that the ALJ “decided your case through March 16, 2018. This

additional evidence does not relate to the period at issue. Therefore, it does not affect the decision

about whether you are disabled beginning on or before March 16, 2018.” [6.] Plaintiff objects that

the additional records reflect new treatment that provides insight into plaintiff’s mental health during

the relevant times that the ALJ considered. The Commissioner responds that, even if the ALJ were

to consider the additional records, the records do not reflect plaintiff’s functioning during the

relevant period.

                                                   4
          Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 5 of 7



        This case presents a close call, but plaintiff has the better argument here. The

Commissioner, through the Appeals Council or otherwise, has the ability to review or to reopen a

claim based on new and material evidence. See 42 U.S.C. § 405(g); 20 C.F.R §§ 404.970(a)(5),

416.1470(a)(5), 404.988(b), 416.1488(b), 404.989(a)(1), 416.1489(a)(1). “The Social Security Act

provides that a court may order the Secretary to consider additional evidence, but only upon a

showing that there is new evidence which is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding. Thus, an appellant must show that

the proffered evidence is (1) new and not merely cumulative of what is already in the record, and

that it is (2) material, that is, both relevant to the claimant’s condition during the time period for

which benefits were denied and probative. The concept of materiality requires, in addition, a

reasonable possibility that the new evidence would have influenced the Secretary to decide

claimant’s application differently. Finally, claimant must show (3) good cause for her failure to

present the evidence earlier.” Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988) (internal quotation

marks and citations omitted). New and material evidence that at least has some origin during the

relevant time period and that potentially affects the Commissioner’s assessment of the claimant’s

overall condition should receive appropriate review. See Pollard v. Halter, 377 F.3d 183, 194 (2d Cir.

2004) (remand required where new evidence “may identify additional impairments which could

reasonably be presumed to have been present”) (internal quotation marks and citation omitted); see

also Tolany v. Heckler, 756 F.2d 268, 272 (2d Cir. 1985) (“Here a treating physician has for the first

time diagnosed a neurological cause of Tolany’s serious condition, which had previously been

assessed and treated only as a urological impairment. Her condition must now be assessed in

relation to the neurological impairments listed in Appendix 1, §§ 11.00–11.19.”). Here, the

additional records indicate that on July 12, 2018, plaintiff “confirmed [her] prior lethality history.”

                                                    5
          Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 6 of 7



[20.] That history included multiple suicide attempts dating back to her teenage years. [20.] The

consultative psychiatric evaluation that received some weight from the ALJ mentioned only a denial

of current suicidal ideation with a vague reference to thoughts of suicide in plaintiff’s teenage years.

[524.] Cf. Ocasio v. Comm’r, No. 18-CV-2472(KAM), 2020 WL 1989281, at *6 (E.D.N.Y. Apr. 25,

2020) (“In addition, the fact that Dr. Rybakov had been treating plaintiff weekly for over one year,

and had concluded that plaintiff suffered from a host of psychological conditions, including major

depressive disorder, opioid dependence in remission, and PTSD, should have prompted the ALJ to

infer the existence of additional medical records underlying Dr. Rybakov’s brief four-page

assessment.”); Serafini v. Comm’r, No. 18-CV-817 HBS, 2019 WL 5415852, at *3 (W.D.N.Y. Oct. 23,

2019) (remand needed to consider new records addressing medical conditions during relevant time

period). The psychiatric evaluation on August 15, 2018 discusses plaintiff’s history of PTSD and

bipolar disorder, two conditions that the ALJ identified explicitly as severe impairments. [58.]

These details plus others in the additional records do create a reasonable possibility that, at a

minimum, the ALJ would have crafted plaintiff’s RFC differently. Cf., e.g., Torres v. Berryhill, No. 16-

CV-02354 (FB), 2018 WL 1440533, at *2 (E.D.N.Y. Mar. 22, 2018) (remand where new evidence

showed that “Torres was repeatedly diagnosed with PTSD in the time between her application for

benefits and her date last insured”). Plaintiff has shown good cause for the failure to present the

evidence earlier to the extent that additional details emerged in 2018 about plaintiff’s mental health

history during the relevant time periods. Under these circumstances, remand would be appropriate

for further review of all of the Horizon treatment notes that now appear in the record.

        In ordering remand, the Court takes no position on whether the additional records should

alter the Commissioner’s final determination or what any alteration should be. The Court also



                                                    6
             Case 1:19-cv-00398-HBS Document 17 Filed 05/27/20 Page 7 of 7



   declines to address any of the other issues that the parties have raised. Upon remand, the

   Commissioner is free to revisit those issues as might be appropriate.

III.   CONCLUSION
           For the above reasons, the Court denies the Commissioner’s motion (Dkt. No. 13). The

   Court grants plaintiff’s cross-motion (Dkt. No. 9) in part to vacate the Commissioner’s final decision

   and to remand the matter for further proceedings consistent with this Decision and Order. The

   Court denies plaintiff’s cross-motion to the extent that it seeks any other relief.

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                    __/s Hugh B. Scott________
                                                    Hon. Hugh B. Scott
                                                    United States Magistrate Judge
   DATED: May 27, 2020




                                                       7
